Title: To Thomas Jefferson from N. D. F. de Saint-Paul, 27 October 1804
From: Saint-Paul, N. D. F. de
To: Jefferson, Thomas


               
                  
                     Monsieur Le Président,
                  
                  rue neuve des petits peres No. 12. 27 8bre 1804.
               
               J’ai L’honneur de vous adresser un ouvrage dont le but Est De répandre la plus grande masse de bonheur Individuel dans Les Empires. J’ai suivi en partie Les traces que la Sagesse de votre administration m’avoit marquée, Etant Convaincu que le Sistême des richesses Fictives est le Seul qui puisse Convenir à une Grande Nation. J’ai prié Son Excellence M. De Levingston, de vouloir bien vous Faire remarquer que Je m’empresserois de me rendre aux Invitations qui pourroient M’être faites au nom des Etats unis, pour associer mes pensées aux travaux de L’administration que vous dirigez, dans le Cas ou vous viendriez, Monsieur Le Président, à reconnoître qu’il Seroit utile de Mettre En activité le mode D’Emprunt que J’ai Développé, soit pour Eteindre les dettes publiques, soit pour en arretter les progrés. Si Des Secours Extraordinaires devenoient Indispensables par des circonstances qui souvent affligent les pays au moment où ils Se Croient Le plus À L’abri D’en Supporter Le Fléau. 
               Je Suis avec un profond respect Monsieur Le Président, Votre très humble et très Obeissant Serviteur.
               
                  
                     D. De St Paul
                  
               
             
          Editors’ Translation
               
                  
                     
                        Mister President,
                     
                     12, rue Neuve des Petits Pères, 27 Oct. 1804
                  
                  I have the honor of sending you a work whose goal is to spread as much personal happiness as possible across empires. In some ways I have followed the path you traced for me with the wisdom of your administration. I am convinced that a system of virtual wealth is the only one that befits a great nation. I have asked his Excellency Mr. Livingston to inform you that I would readily accept any invitation the United States might extend, to link my ideas to the work of your administration, should you come to believe, Mister President, that it would be useful to enact the kind of borrowing I have conceived, either to clear the public debt or to halt its progress, if exceptional help were needed because of conditions that often afflict countries just when they believe they are most immune to the scourge.
                  With deep respect, Mister President, I am your very humble and obedient servant.
                  
                     
                        D. De St Paul
                     
                  
               
            